Order entered August 16, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-16-00714-CV

   GLENN MCCAIN, INDIVIDUALLY AND AS NEXT FRIEND OF D.M., Appellant

                                           V.

      PROMISE HOUSE, INC. AND ARCH INSURANCE COMPANY, Appellees

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-14-13980

                                       ORDER
      We GRANT the Dallas County District Clerk’s August 12, 2016 motion for an extension

of time to file the clerk’s record and extend the time to MONDAY, SEPTEMBER 12, 2016.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE